Title: Joseph C. Cabell to Thomas Jefferson, 2 November 1819
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


						
							Dear Sir,
							Bremo. 2d Novr 1819.
						
						Being now at this place on my way to the Lower country I avail myself of the opportunity by Mr Neilson to return the plan of your House in Bedford, for the use of which I beg you to accept my sincere thanks. I admire it very much. But the want of suitable instruments and continued indisposition almost ever since I left Monticello, have prevented me from taking a copy. It is not however important at this time that I should have the plan in my possession to study or to imitate. The wish which I felt so ardently to move into your neighbourhood and that of the University cannot now be indulged. I do not believe that there is at this time any opening for me to get into that neighbourhood, with the advantages of soil & position which I should desire. Nor could I sell either of my estates but in the present state of the country, but at a sacrafice, which even prodigality would condemn. And the stock of money in hand on which I counted when I left Monticello, as a fund to begin upon, I now find must be loaned to a friend to prevent the sacrafice of his property. I must, therefore, postpone any change of my situation at this time, In the & make such additions to my establishment at Warminster as will not materially affect its sale in future, & are demanded by present convenience
						I am extremely sorry to hear of the severe attack of illness you have had since the meeting of the Visitors, and I earnestly hope it may wear off without any injury to your constitution.   I am Dr Sir, faithfully yours
						
							
								Joseph C. Cabell
							
						
					